Exhibit 10.8
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (the “Agreement”) is made by
and between Wintrust Financial Corporation (“Wintrust”), a bank holding company,
and John S. Fleshood, an individual resident in the State of Illinois
(“Executive”) as of December 19, 2008.
WITNESSETH THAT:
     WHEREAS, Wintrust is a bank holding company;
     WHEREAS, Executive has particular expertise and knowledge concerning the
business of Wintrust and its operations and is a valued member of Wintrust’s
senior management;
     WHEREAS, by virtue of Executive’s employment with Wintrust, Executive will
become acquainted with certain confidential information regarding the services,
customers, methods of doing business, strategic plans, marketing, and other
aspects of the business of Wintrust or its Affiliates;
     WHEREAS, Wintrust and Executive desire to state and set forth in this
Agreement the terms, conditions and obligations of the parties with respect to
such employment effective as of the date first written above (the “Effective
Date”) and this Agreement is intended by the parties to supersede all previous
agreements and understanding, whether written or oral, concerning such
employment.
     NOW THEREFORE, in consideration of the covenants and agreements contained
herein, of Executive’s employment, of the compensation to be paid by Wintrust
for Executive’s services, and of Wintrust’s other undertakings in this
Agreement, the parties hereto do hereby agree as follows:
     1. Scope of Employment. Executive will be employed as Executive Vice
President of Risk Management of Wintrust and shall perform such duties as may be
assigned to Executive by the Chief Executive Officer and the Board of Directors
of Wintrust in such position. Executive agrees that during Executive’s
employment Executive will be subject to and abide by the written policies and
practices of Wintrust. Executive also agrees to assume such new or additional
positions and responsibilities as Executive may from time to time be assigned
for or on behalf of Wintrust, or any Affiliate of Wintrust. Notwithstanding the
foregoing, during the Term (as defined in Section 8 herein) of this Agreement,
Executive will not be required without Executive’s consent to move Executive’s
principal business location to another location more than a 35 mile radius from
Executive’s principal business location. For purposes of this Agreement, the
term “Affiliate” shall include but not be limited to the entities listed in
Exhibit A to this Agreement and any subsidiary of any of such entities and shall
further include any present or future affiliate of any of them as defined by the
rules and regulations of the Federal Reserve Board. In the event Executive shall
perform services for any Affiliate of Wintrust in addition to serving as
Executive Vice President of Risk Management of Wintrust, the provisions of this

1



--------------------------------------------------------------------------------



 



Agreement shall also apply to the performance of such services by Executive on
behalf of such any Affiliate.
     2. Compensation and Benefits. Executive will be paid such base salary as
may from time to time be agreed upon between Executive and Wintrust. Executive
will be entitled to coverage under such compensation plans, insurance plans and
other fringe benefit plans and programs as may from time to time be established
for employees of Wintrust and its Affiliates in accordance with the terms and
conditions of such plans and programs. Executive shall also be eligible to
participate in the Wintrust 2007 Stock Incentive Plan or any successor Plan
thereto.
     3. Extent of Service. Executive shall devote Executive’s entire time,
attention and energies to the business of Wintrust during the Term of this
Agreement; but this shall not be construed as preventing Executive from
(a) investing Executive’s personal assets in such form or manner as will not
require any services on the part of Executive in the operation or the affairs of
the corporations, partnerships and other entities in which such investments are
made and in which Executive’s participation is solely that of an investor
(subject to any and all rules and regulations of applicable banking regulators
or policies of Wintrust governing transactions with affiliates and ownership
interests in customers); (b) engaging (whether or not during normal business
hours) in any other business, professional or civic activities provided that the
Board of Directors of Wintrust approves of such activities and Executive’s
engagement does not result in a violation of Executive’s covenants under this
Section or Sections 4 or 5 hereof; or (c) accepting appointments to the boards
of directors of other companies provided that the Board of Directors of Wintrust
approves of such appointments and Executive’s performance of Executive’s duties
on such boards does not result in a violation of Executive’s covenants under
this Section or Sections 4 and 5 hereof.
     4. Competition. Other than in connection with Executive’s performance of
Executive’s duties hereunder, during the period in which Executive performs
services for Wintrust and for a period of three years after termination of
Executive’s employment with Wintrust, regardless of the reason, Executive shall
not directly or indirectly, either alone or in conjunction with any other
person, firm, association, company or corporation:
          (a) serve as an owner, principal, senior manager, or in a position
comparable to that held by Executive at any time during Executive’s employment
with Wintrust, for a bank or other financial institution (or any branch or
affiliate thereof) which offers to its customers commercial and community
banking and/or trust and investment services, and which is located within ten
miles of the principal office or any branch office of Wintrust;
          (b) solicit or conduct business which involves commercial and
community banking and/or trust and investment services with any person,
corporation or other entity which was: (i) a customer of Wintrust or any other
Affiliate of Wintrust with whom Executive had direct or indirect contact while
employed by Wintrust or about whom Executive obtained Confidential Information
during the fifteen months prior to the termination of Executive’s employment
with Wintrust, or (ii) a potential customer with whom Wintrust, or any Affiliate
has, at the time of Executive’s termination of employment with Wintrust, an
outstanding oral or written proposal to provide commercial and community banking
and/or trust and investment services and with whom Executive had direct or
indirect contact while employed by Wintrust;

2



--------------------------------------------------------------------------------



 



          (c) request, advise or directly or indirectly invite any of the
existing customers, suppliers or service providers of Wintrust or any Affiliate
of Wintrust to withdraw, curtail or cancel its business with Wintrust or any
Affiliate of Wintrust, other than through mass mailings or general
advertisements not specifically directed at customers of Wintrust or any
Affiliate;
          (d) hire, solicit, induce or attempt to solicit or induce any
employee, consultant, or agent of Wintrust or any Affiliate of Wintrust (i) to
terminate his employment or association with Wintrust or (ii) to become employed
by or serve in any capacity by a bank or other financial institution which
operates or is planned to operate at any facility which is located within a ten
mile radius of the principal office or any branch office of Wintrust; or
          (e) in any way participate in planning or opening a bank or other
financial institution which is located or will be located within a ten mile
radius of the principal office or any branch office of Wintrust. For the
purposes of this Agreement, in the event Executive’s geographic area of
responsibility as specified herein shall change during employment with Wintrust,
or as the result of performing services for any Affiliate of Wintrust, the
Executive’s obligation stated in Sections 4(a), 4(d)(ii) and 4(e) shall apply to
a ten mile radius of Executive’s revised geographic area of responsibility.
     Notwithstanding the foregoing, Executive shall not be prevented from:
(i) investing or owning shares of stock of any corporation engaged in any
business provided that such shares are regularly traded on a national securities
exchange or any over-the-counter market; (ii) retaining any shares of stock in
any corporation which Executive owned prior to the date of Executive’s
employment with Wintrust (subject to any and all rules and regulations of
applicable banking regulators or policies of Wintrust governing transactions
with affiliates and ownership interests in customers); or (iii) investing as a
limited partner (without decision-making authority) in any private equity fund,
provided that Executive’s involvement in such investment is solely that of a
passive investor (subject to any and all rules and regulations of applicable
banking regulators or policies of Wintrust governing transactions with
affiliates and ownership interests in customers).
     5. Confidential Information. Executive acknowledges that, during
Executive’s employment with Wintrust, Executive has and will obtain access to
Confidential Information of and for Wintrust or its Affiliates. For purposes of
this Agreement, “Confidential Information” shall mean information not generally
known or available without restriction to the trade or industry, including,
without limitation, the following categories of information and documentation:
(a) documentation and information relating to lending customers of Wintrust or
any Affiliate, including, but not limited to, lists of lending clients with
their addresses and account numbers, credit analysis reports and other credit
files, outstanding loan amounts, repayment dates and instructions, information
regarding the use of the loan proceeds, and loan maturity and renewal dates;
(b) documentation and information relating to depositors of Wintrust or any
Affiliate, including, but not limited to, lists of depositors with their
addresses and account numbers, amounts held on deposit, types of depository
products used and the number of accounts per customer; (c) documentation and
information relating to trust customers of Wintrust or any Affiliate, including,
but not limited to, lists of trust customers with their addresses and account
numbers, trust investment management contracts, identity of investment managers,
trust corpus

3



--------------------------------------------------------------------------------



 



amounts, and grantor and beneficiary information; (d) documentation and
information relating to investment management clients of Wintrust or any
Affiliate, including, but not limited to, lists of investors with their
addresses, account numbers and beneficiary information, investment management
contracts, amount of assets held for management, and the nature of the
investment products used; (e) the identity of actual or potential customers of
Wintrust or any Affiliate, including lists of the same; (f) the identity of
suppliers and service providers of Wintrust or any Affiliate, including lists of
the same and the material terms of any supply or service contracts;
(g) marketing materials and information regarding the products and services
offered by Wintrust or any Affiliate and the nature and scope of use of such
marketing materials and product information; (h) policy and procedure manuals
and other materials used by Wintrust or any Affiliate in the training and
development of its employees; (i) identity and contents of all computer systems,
programs and software utilized by Wintrust or any Affiliate to conduct its
operations and manuals or other instructions for their use; (j) minutes or other
summaries of Board of Directors or other department or committee meetings held
by Wintrust or any Affiliate; (k) the business and strategic growth plans of
Wintrust or any Affiliate; and (l) confidential communication materials provided
for shareholders of Wintrust or any Affiliate. Absent prior authorization by
Wintrust or as required in Executive’s duties for Wintrust, Executive will not
at any time, directly or indirectly, use, permit the use of, disclose or permit
the disclosure to any third party of any such Confidential Information to which
Executive will be provided access. These obligations apply both during
Executive’s employment with Wintrust and shall continue beyond the termination
of Executive’s employment and this Agreement.
     6. Inventions. All discoveries, designs, improvements, ideas, and
inventions, whether patentable or not, relating to (or suggested by or resulting
from) products, services, or other technology of Wintrust or any Affiliate or
relating to (or suggested by or resulting from) methods or processes used or
usable in connection with the business of Wintrust or any Affiliate that may be
conceived, developed, or made by Executive during employment with Wintrust
(hereinafter “Inventions”), either solely or jointly with others, shall
automatically become the sole property of Wintrust or an Affiliate. Executive
shall immediately disclose to Wintrust all such Inventions and shall, without
additional compensation, execute all assignments and other documents deemed
necessary to perfect the property rights of Wintrust or any Affiliate therein.
These obligations shall continue beyond the termination of Executive’s
employment with respect to Inventions conceived, developed, or made by Executive
during employment with Wintrust. The provisions of this Section 6 shall not
apply to any Invention for which no equipment, supplies, facility, or trade
secret information of Wintrust or any Affiliate is used by Executive and which
is developed entirely on Executive’s own time, unless (a) such Invention relates
(i) to the business of Wintrust or an Affiliate or (ii) to the actual or
demonstrably anticipated research or development of Wintrust or an Affiliate, or
(b) such Invention results from work performed by Executive for Wintrust.
     7. Remedies. Executive acknowledges that compliance with the terms of this
Agreement is necessary to protect the Confidential Information and goodwill of
Wintrust and its Affiliates and that any breach by Executive of this Agreement
will cause continuing and irreparable injury to Wintrust and its Affiliates for
which money damages would not be an adequate remedy. Executive acknowledges that
Wintrust and all other Affiliates are and are intended to be third party
beneficiaries of this Agreement. Executive acknowledges that Wintrust and any
Affiliate shall, in addition to any other rights or remedies they may have, be

4



--------------------------------------------------------------------------------



 



entitled to injunctive relief for any breach by Executive of any part of this
Agreement. This Agreement shall not in any way limit the remedies in law or
equity otherwise available to Wintrust and its Affiliates.
     8. Term of Agreement. Unless terminated sooner as provided in Section 9,
the initial term of Executive’s employment pursuant to this Agreement (“Initial
Term”) shall be until August 15, 2010. After such Initial Term, this Agreement
shall be extended automatically for successive one-year terms, unless either
Executive or Wintrust gives contrary written notice not less than 60 days in
advance of the expiration of the Initial Term or any succeeding term of this
Agreement or unless terminated sooner as provided in Section 9. Notwithstanding
the foregoing, if at any time during the Initial Term or any successive one-year
term there is a Change in Control of Wintrust (as defined in Section 9(f)), then
upon the first occurrence of such a Change in Control, the Initial Term or the
successive one-year term of this Agreement (whichever is in effect as of the
date of the Change in Control) shall automatically extend for the greater of:
(a) the amount of time remaining on Executive’s Initial Term of employment if
such first occurrence of a Change in Control occurs during the Initial Term, or
(b) one-year from the date of such first occurrence of a Change in Control. In
the event that Executive’s Initial Term or successive one-year term is extended
due to such a Change in Control, such extension shall further be extended
automatically for successive one-year terms unless either Executive or Wintrust
gives contrary written notice not less than 60 days in advance of the expiration
of the extension of this Agreement or unless terminated sooner as provided in
Section 9. The Initial Term, together with any extension thereof in accordance
with this Section 8, shall be referred to herein as the “Term.”
     9. Termination of Employment.
          (a) General Provisions. Executive’s employment may be terminated by
Wintrust at any time for any reason, with or without cause, and, except as
otherwise provided in this Section 9, any and all of Wintrust’s obligations
under this Agreement shall terminate, other than Wintrust’s obligation to pay
Executive, within 30 days of Executive’s termination of employment, the full
amount of any earned but unpaid base salary and accrued but unpaid vacation pay
earned by Executive pursuant to this Agreement through and including the date of
termination and to observe the terms and conditions of any plan or benefit
arrangement which, by its terms, survives such termination of Executive’s
employment. The payments to be made under this Section 9(a) shall be made to
Executive, or in the event of Executive’s death, to such beneficiary as
Executive may designate in writing to Wintrust for that purpose, or if Executive
has not so designated, then to the spouse of Executive, or if none is surviving,
then to the estate of Executive. Notwithstanding the foregoing, termination of
employment shall not affect the obligations of Executive that, pursuant to the
express provisions of this Agreement, continue in effect.
          (b) Termination Due to Death.
               (i) Payment. If Executive should die during the Term of this
Agreement, which event shall result in the termination of Executive’s
employment, Wintrust shall pay Executive an amount equal to three times (3x) the
sum of (A) Executive’s base annual salary in effect at the time of Executive’s
death plus (B) an amount equal to Executive’s Target

5



--------------------------------------------------------------------------------



 



Cash Bonus for the year in which Executive’s death occurs and Executive’s Target
Stock Bonus for the year in which Executive’s death occurs, in a lump sum within
30 days following the date of Executive’s death. For the purposes of this
Agreement, “Target Cash Bonus” shall mean the target cash bonus for the
applicable year, as approved in writing by Wintrust’s Board of Directors or the
Compensation Committee or any successor committee of Wintrust’s Board of
Directors. For the purposes of this Agreement, “Target Stock Bonus” shall mean
the target amount of restricted shares for such year that are included in
Executive’s annual bonus plan, as approved in writing by Wintrust’s Board of
Directors or the Compensation Committee or any successor committee of Wintrust’s
Board of Directors.
               (ii) Reduction of Payment Due To Life Insurance Benefits. The
amount to be paid to Executive pursuant to this Section 9(b) shall be reduced by
the amount of any life insurance benefit payments paid or payable to Executive
from policies of insurance maintained and/or paid for by Wintrust; provided that
in the event the life insurance benefits exceed the amount to be paid to
Executive pursuant to this Section 9(b), Executive shall remain entitled to
receive the excess life insurance payments. The Executive will cooperate with
Wintrust in order to enable Wintrust to pay for a policy or policies of life
insurance on the life of the Executive. To the extent that the Executive is not
insurable or a life insurance policy is not reasonably obtainable, then the
payments due under this Section 9(b) shall be reduced by 50%.
               (iii) Beneficiary. The payments to be made under this Section
9(b) shall be made to such beneficiary as Executive may designate in writing to
Wintrust for that purpose, or if Executive has not so designated, then to the
spouse of Executive, or if none is surviving, then to the estate of Executive.
          (c) Termination Due to Permanent Disability.
               (i) Payment. If Executive should suffer a permanent disability
during the Term of this Agreement, Wintrust shall have the right to terminate
Executive’s employment. In such event, Wintrust shall pay Executive an amount
equal to three times (3x) the sum of (A) Executive’s base annual salary in
effect at the time of Executive’s permanent disability plus (B) an amount equal
to Executive’s Target Cash Bonus for the year in which Executive’s permanent
disability occurs and Executive’s Target Stock Bonus for the year in which
Executive’s permanent disability occurs. Such amount shall be paid to Executive
ratably over a 36-month period beginning on the first payroll period following
such termination and on each payroll period thereafter during the 36-month
period. For the purposes of this Agreement, “permanent disability” means any
mental or physical illness, disability or incapacity that renders Executive
unable to perform Executive’s duties hereunder where (x) such permanent
disability has been determined to exist by a physician selected by Wintrust or
(y) Wintrust has reasonably determined, based on such physician’s advice, that
such disability will continue for 180 days or more within any 365-day period, of
which at least 90 days are consecutive. Executive shall cooperate in all
respects with Wintrust if a question arises as to whether he has become disabled
(including, without limitation, submitting to an examination by a physician or
other health care specialist selected by Wintrust and authorizing such physician
or other health care specialist to discuss Executive’s condition with Wintrust).

6



--------------------------------------------------------------------------------



 



               (ii) Reduction of Payment Due To Long Term Disability Insurance
Benefits. The amount to be paid to Executive pursuant to this Section 9(c) shall
be reduced by the amount of any long-term disability benefit payments paid or
payable to Executive during such payment period from policies of insurance
maintained and/or paid for by Wintrust; provided that in the event the long-term
disability benefits exceed the amount to be paid to Executive pursuant to this
Section 9(c), Executive shall remain entitled to receive the excess long-term
disability insurance payments.
          (iii) Continued Participation In Benefit Plans. In the event of
termination due to a permanent disability, Executive’s or Executive’s
dependents’ participation in any medical, health, accident, disability, death,
life insurance or similar plan in which Executive was participating immediately
prior to termination shall continue (to the extent Executive and Executive’s
dependents are eligible to participate in such plans pursuant to the terms of
such plans) for the period in which payments are being made under this Section
9(c) at Wintrust’s expense (subject to any normal employee contributions, if
any), although any continuation of health coverage shall count toward the
“COBRA” continuation of coverage period.
          (d) Termination Without Cause.
               (i) Payment. In the event Executive’s employment is terminated
without Cause (as such term is defined in Section 9(h) hereof) by Wintrust
during the Term of this Agreement, other than upon the expiration of the Term of
this Agreement, Wintrust shall pay Severance Pay to Executive in the amount
equal to three times (3x) the sum of (A) Executive’s base annual salary in
effect at the time of Executive’s termination plus (B) an amount equal to
Executive’s Target Cash Bonus for the year in which such termination occurs and
Executive’s Target Stock Bonus for the year in which such termination occurs.
Severance Pay under this Section 9(d) shall be paid ratably over a 36-month
period beginning on the first payroll period following such termination and on
each payroll period thereafter during such Severance Pay period.
               (ii) Company-Paid Health Insurance. In the event of Executive’s
termination pursuant to this Section 9(d), from the termination date through the
earliest of (A) the expiration of the maximum period of COBRA coverage, (B) the
date on which Executive becomes eligible for coverage under another group health
insurance plan with no pre-existing condition limitation or exclusion, or
(C) the date on which Executive becomes entitled to benefits under Medicare,
Executive (and any qualified dependents) shall be entitled to group health
insurance coverage under Wintrust’s group health insurance plan for employees
(as such plan is then in effect and as it may be amended at any time and from
time to time during the period of coverage) in which Executive was participating
immediately prior to termination, at Wintrust’s expense, subject to any normal
employee contributions, if any. The period during which Executive is being
provided with health insurance under this Agreement shall be credited against
Executive’s period of COBRA coverage, if any. Executive shall promptly notify
Wintrust if, prior to the expiration of the maximum period of COBRA coverage,
Executive becomes eligible for coverage under another group health plan with no
pre-existing condition limitation or exclusion or Executive becomes entitled to
benefits under Medicare.
          (e) Constructive Termination.

7



--------------------------------------------------------------------------------



 



               (i) Payment. If Executive suffers a Constructive Termination
during the Term of this Agreement, other than upon the expiration of the Term of
this Agreement, Wintrust shall pay Severance Pay to Executive in the amounts and
at the times described in Section 9(d) hereof. For the purposes of this
Agreement, “Constructive Termination” means (A) a material reduction by Wintrust
in the duties and responsibilities of Executive or (B) a reduction by Wintrust
of Executive’s “Adjusted Total Compensation” (as hereinafter defined), to
(1) less than seventy-five percent (75%) of the Adjusted Total Compensation of
Executive for the twelve-month period ending as of the last day of the month
immediately preceding the month in which the Constructive Termination occurs; or
(2) less than seventy-five percent (75%) of the Executive’s Adjusted Total
Compensation for the twelve-month period ending as of the last day of the month
preceding the Effective Date, whichever is greater. A Constructive Termination
does not include termination for Cause as defined in Section 9(h), termination
without Cause as defined in Section 9(d), or termination due to a permanent
disability as defined in Section 9(c).
     (ii) Company-Paid Health Insurance. In the event of Executive’s termination
pursuant to this Section 9(e), from the termination date through the earliest of
(A) the expiration of the maximum period of COBRA coverage, (B) the date on
which Executive becomes eligible for coverage under another group health
insurance plan with no pre-existing condition limitation or exclusion, or
(C) the date on which Executive becomes entitled to benefits under Medicare,
Executive (and any qualified dependents) shall be entitled to group health
insurance coverage under Wintrust’s group health insurance plan for employees
(as such plan is then in effect and as it may be amended at any time and from
time to time during the period of coverage) in which Executive was participating
immediately prior to termination, at Wintrust’s expense, subject to any normal
employee contributions, if any. The period during which Executive is being
provided with health insurance under this Agreement shall be credited against
Executive’s period of COBRA coverage, if any. Executive shall promptly notify
Wintrust if, prior to the expiration of the maximum period of COBRA coverage,
Executive becomes eligible for coverage under another group health plan with no
pre-existing condition limitation or exclusion or Executive becomes entitled to
benefits under Medicare.
               (iii) Definitions.
                    (A) For the purposes of this Agreement, “Adjusted Total
Compensation” means the aggregate base salary earned by the Executive plus the
dollar value of all perquisites (i.e. Wintrust provided car, club dues and
supplemental life insurance) as estimated by Wintrust in respect of the
Executive for the relevant twelve-month period. Adjusted Total Compensation
shall exclude any Cash Bonus, Stock Bonus, or other bonus payments paid or
earned by the Executive.
                    (B) For the purposes of this Section 9(e), the Executive
will not be deemed to have incurred a reduction by Wintrust of Executive’s
Adjusted Total Compensation if there is a general reduction in base salaries
and/or perquisites applicable to the President, Chief Executive Officer and all
Vice Presidents of Wintrust.
          (f) Termination Upon Change In Control.

8



--------------------------------------------------------------------------------



 



               (i) Payment. In the event that within eighteen months after a
Change in Control (as defined below) of Wintrust (A) Executive’s employment is
terminated without Cause (as such term is defined in Section 9(h) hereof) prior
to the expiration of the Term of this Agreement or (B) Executive suffers a
Constructive Termination prior to the expiration of the Term of this Agreement,
Wintrust (or the successor thereto) shall pay Severance Pay to Executive in the
amount that is equivalent to the amount described in Section 9(d) hereof in a
lump sum within 30 days following the date of Executive’s termination or
Constructive Termination; provided, however, that if such Change in Control is
not a “change in control event,” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), then such Severance Pay
shall be paid ratably over a 36-month period beginning on the first payroll
period following such termination and on each payroll period thereafter during
such Severance Pay period.
               (ii) Change In Control. For the purposes of this Agreement, a
“Change in Control” shall have the same meaning as provided in Section 12(b) of
the Wintrust 2007 Stock Incentive Plan.
               (iii) Section 280G. Notwithstanding the foregoing, if the payment
required to be paid under this Section 9(f), when considered either alone or
with other payments paid or imputed to the Executive from Wintrust or an
Affiliate that would be deemed “excess parachute payments” under
Section 280G(b)(1) of the Code, is deemed by Wintrust to be a “parachute
payment” under Section 280G(b)(2) of Code, then the amount of Severance Pay
required to be paid under this Section 9(f) shall be automatically reduced to an
amount equal to $1.00 less than three times (3x) the “base amount” (as defined
in Section 280G(3) of the Code) (the “Reduced Amount”). Provided, however, the
preceding sentence shall not apply if the sum of (A) the amount of Severance Pay
described in this Section 9(f) less (B) the amount of excise tax payable by the
Executive under Section 4999 of the Code with respect to the amount of such
Severance Pay and any other payments paid or imputed to the Executive from
Wintrust or an Affiliate that would be deemed to be “excess parachute payments”
under Section 280G(b)(1) of the Code, is greater than the Reduced Amount. The
decision of Wintrust (based upon the recommendations of its tax counsel and
accountants) as to the characterization of payments as parachute payments, the
value of parachute payments, the amount of excess parachute payments, and the
payment of the Reduced Amount shall be final.
               (iv) Company-Paid Health Insurance. In the event Executive
becomes entitled to payments under this Section 9(f), from the termination date
through the earliest of (A) the expiration of the maximum period of COBRA
coverage, (B) the date on which Executive becomes eligible for coverage under
another group health insurance plan with no pre-existing condition limitation or
exclusion, or (C) the date on which Executive becomes entitled to benefits under
Medicare, Executive (and any qualified dependents) shall be entitled to group
health insurance coverage under Wintrust’s group health insurance plan for
employees (as such plan is then in effect and as it may be amended at any time
and from time to time during the period of coverage) in which Executive was
participating immediately prior to termination, at Wintrust’s expense, subject
to any normal employee contributions, if any. The period during which Executive
is being provided with health insurance under this Agreement shall be credited
against Executive’s period of COBRA coverage, if any. Executive shall promptly
notify Wintrust if, prior to the expiration of the maximum period of COBRA
coverage, Executive

9



--------------------------------------------------------------------------------



 



becomes eligible for coverage under another group health plan with no
pre-existing condition limitation or exclusion or Executive becomes entitled to
benefits under Medicare.
               (v) Definitions. For the purposes of this Section 9(f), the term
“Constructive Termination” shall have the same meaning as such term is defined
in Section 9(e) with the following modifications:
                    (A) A Constructive Termination shall be deemed to have
occurred if after a Change in Control, the Executive’s Adjusted Total
Compensation is reduced to less than (1) 100% of the Adjusted Total Compensation
of Executive for the twelve month period ending as of the last day of the month
immediately preceding the month in which the Constructive Termination occurs; or
(2) 100% percent of the Executive’s Adjusted Total Compensation for the
twelve-month period ending as of the last day of the month preceding the
Effective Date, whichever is greater.
                    (B) A Constructive Termination shall also be deemed to have
occurred if after a Change in Control, Wintrust (or the successor thereto)
delivers written notice to Executive that it will continue to employ Executive
but will reject this Agreement (other than due to the expiration of the Term of
this Agreement).
                    (C) Subsection 9(e)(iii)(B) shall not be applicable to a
Constructive Termination following a Change in Control.
          (g) Voluntary Termination. Executive may voluntarily terminate
employment during the Term of this Agreement by a delivery to Wintrust of a
written notice at least 60 days in advance of the termination date. If Executive
voluntarily terminates employment prior to the expiration of the Term of this
Agreement, any and all of Wintrust’s obligations under this Agreement shall
terminate immediately except for Wintrust’s obligations contained in Section
9(a) hereof. Notwithstanding the foregoing, termination of employment shall not
affect the obligations of Executive that, pursuant to the express provisions of
this Agreement, continue in effect.
          (h) Termination For Cause. If Executive is terminated for Cause as
determined by the written resolution of Wintrust’s Board of Directors or the
Compensation Committee or any successor committee of Wintrust’s Board of
Directors, all obligations of Wintrust shall terminate immediately except for
Wintrust’s obligations described in Section 9(a) hereof. Notwithstanding the
foregoing, termination of employment shall not affect the obligations of
Executive that, pursuant to the express provisions of this Agreement, continue
in effect. For purposes of this Agreement, termination for “Cause” means:
               (i) Executive’s failure or refusal, after written notice thereof
and after reasonable opportunity to cure, to perform specific directives
approved by a majority of Wintrust’s Board of Directors which are consistent
with the scope and nature of Executive’s duties and responsibilities as provided
in Section 1 of this Agreement;
               (ii) Habitual drunkenness or illegal use of drugs which
interferes with the performance of Executive’s duties and obligations under this
Agreement;

10



--------------------------------------------------------------------------------



 



               (iii) Executive’s conviction of a felony;
               (iv) Any defalcation or acts of gross or willful misconduct of
Executive resulting in or potentially resulting in economic loss to Wintrust or
substantial damage to Wintrust’s reputation;
               (v) Any breach of Executive’s covenants contained in Sections 4
through 6 hereof;
               (vi) A written order requiring termination of Executive from
Executive’s position with Wintrust by any regulatory agency or body; or
               (vii) Executive’s engagement, during the performance of
Executive’s duties hereunder, in acts or omissions constituting fraud,
intentional breach of fiduciary obligation, intentional wrongdoing or
malfeasance, or intentional and material violation of applicable banking laws,
rules, or regulations.
          (i) Executive’s right to receive Severance Pay per Sections 9(c)
through 9(f) hereof is contingent upon (i) Executive having executed and
delivered to Wintrust a release in such form as provided by Wintrust; and
(ii) Executive not violating any of Executive’s on-going obligations under this
Agreement.
          (j) The payment of Severance Pay to Executive pursuant to Sections
9(c) through 9(f) hereof shall be liquidated damages for and in full
satisfaction of any and all claims Executive may have relating to or arising out
of Executive’s employment and termination of employment by Wintrust, any and all
claims Executive may have relating to or arising out of this Agreement and the
termination thereof and any and all claims Executive may have arising under any
statute, ordinance or regulation or under common law. Executive expressly
acknowledges and agrees that, except for whatever claim Executive may have to
Severance Pay, Executive shall not have any claim for damages or other relief of
any sort relating to or arising out of Executive’s employment or termination of
employment by Wintrust or relating to or arising out of this Agreement and the
termination thereof.
          (k) Upon termination of employment with Wintrust for any reason,
Executive shall promptly deliver to Wintrust all writings, records, data,
memoranda, contracts, orders, sales literature, price lists, client lists, data
processing materials, and other documents, whether or not obtained from Wintrust
or any Affiliate, which pertain to or were used by Executive in connection with
Executive’s employment by Wintrust or which pertain to Wintrust or any other
Affiliate, including, but not limited to, Confidential Information, as well as
any automobiles, computers or other equipment which were purchased or leased by
Wintrust for Executive.
     10. Resolution of Disputes. Except as otherwise provided herein, any
disputes arising under or in connection with this Agreement or in any way
arising out of, relating to or associated with the Executive’s employment with
Wintrust or the termination of such employment (“Claims”), that Executive may
have against Wintrust or any Affiliate of Wintrust, or the officers, directors,
employees or agents of Wintrust, or any Affiliate of Wintrust in their capacity
as such or otherwise, or that Wintrust, or any Affiliate of Wintrust may have
against Executive,

11



--------------------------------------------------------------------------------



 



shall be resolved by binding arbitration, to be held in Chicago, Illinois, in
accordance with the rules and procedures of the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”) and the parties hereby agree to expedite such arbitration proceedings to
the extent permitted by the AAA. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
Claims covered by this Agreement include, but are not limited to, claims for
wages or other compensation due; claims for breach of any contract or covenant,
express or implied; tort claims; claims for discrimination, including but not
limited to discrimination based on race, sex, sexual orientation, religion,
national origin, age, marital status, handicap, disability or medical condition
or harassment on any of the foregoing bases; claims for benefits, except as
excluded in the following paragraph; and claims for violation of any federal,
state or other governmental constitution, statute, ordinance, regulation, or
public policy. The Claims covered by this Agreement do not include claims for
workers’ compensation benefits or compensation; claims for unemployment
compensation benefits; claims based upon an employee pension or benefit plan,
the terms of which contain an arbitration or other non-judicial resolution
procedure, in which case the provisions of such plan shall apply; and claims
made by either Wintrust or the Executive for injunctive and/or other equitable
relief regarding the covenants set forth in Sections 3, 4, 5 and 6 of this
Agreement. Each party shall initially bear their own costs of the arbitration or
litigation, except that, if Wintrust is found to have violated any material
terms of this Agreement, Wintrust shall reimburse Executive for the entire
amount of reasonable attorneys’ fees incurred by Executive as a result of the
dispute hereunder in addition to the payment of any damages awarded to
Executive.
     11. General Provisions.
          (a) All provisions of this Agreement are intended to be interpreted
and construed in a manner to make such provisions valid, legal, and enforceable.
To the extent that any Section of this Agreement or any word, phrase, clause, or
sentence hereof shall be deemed by any court to be illegal or unenforceable,
such word, clause, phrase, sentence, or Section shall be deemed modified,
restricted, or omitted to the extent necessary to make this Agreement
enforceable. Without limiting the generality of the foregoing, if the scope of
any covenant in this Agreement is too broad to permit enforcement to its full
extent, such covenant shall be enforced to the maximum extent provided by law;
and Executive agrees that such scope may be judicially modified accordingly.
          (b) This Agreement may be assigned by Wintrust. This Agreement and the
covenants set forth herein shall inure to the benefit of and shall be binding
upon the successors and assigns of Wintrust.
          (c) This Agreement may not be assigned by Executive, but shall be
binding upon Executive’s executors, administrators, heirs, and legal
representatives.
          (d) No waiver by either party of any breach by the other party of any
of the obligations, covenants, or representations under this Agreement shall
constitute a waiver of any prior or subsequent breach.

12



--------------------------------------------------------------------------------



 



          (e) Where in this Agreement the masculine gender is used, it shall
include the feminine if the sense so requires.
          (f) Wintrust may withhold from any payment that it is required to make
under this Agreement amounts sufficient to satisfy applicable withholding
requirements under any federal, state, or local law.
          (g) This instrument constitutes the entire agreement of the parties
with respect to its subject matter. This Agreement may not be changed or amended
orally but only by an agreement in writing, signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought. Any other understandings and agreements, oral or written, respecting the
subject matter hereof are hereby superseded and canceled.
          (h) The provisions of Sections 4, 5, 6, 7, 9(i), 9(j), 10, 11, and 12
of this Agreement shall survive the termination of Executive’s employment with
Wintrust and the expiration or termination of this Agreement.
     12. Governing Law. The parties agree that this Agreement shall be construed
and governed by the laws of the State of Illinois, excepting its conflict of
laws principles. Further, the parties acknowledge and specifically agree to the
jurisdiction of the courts of the State of Illinois in the event of any dispute
regarding Sections 3, 4, 5, or 6 of this Agreement.
     13. Section 409A. This Agreement shall be interpreted and construed in a
manner that avoids the imposition of additional taxes and penalties under
Section 409A of the Code (“409A Penalties”). In the event the terms of this
Agreement would subject Executive to 409A Penalties, Wintrust and Executive
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible. The payments to Executive pursuant to
Section 9 of this Agreement are intended to be exempt from Section 409A of the
Code to the maximum extent possible, under either the separation pay exemption
pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as a short-term deferral
pursuant to Treasury regulation §1.409A-1(b)(4), and for purposes of the
separation pay exemption, each installment paid to Executive under Section 9
shall be considered a separate payment. Notwithstanding any other provision in
this Agreement, if on the date of Executive’s separation from service, within
the meaning of Section 409A of the Code (the “Separation Date”), (i) Wintrust is
a publicly traded corporation and (ii) Executive is a “specified employee,” as
defined in Section 409A of the Code, then to the extent any amount payable under
this Agreement constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, that under the terms of this
Agreement would be payable prior to the six- month anniversary of the Separation
Date, such payment shall be delayed until the earlier to occur of (A) the
six-month anniversary of the Separation Date or (B) the date of Executive’s
death. For purposes of determining the timing of payments to Executive pursuant
to Section 9, all references to Executive’s termination of employment shall mean
the Separation Date.
     14. Notice of Termination. Subject to the provisions of Section 8, in the
event that Wintrust desires to terminate the employment of the Executive during
the Term of this Agreement, Wintrust shall deliver to Executive a written notice
of termination, stating whether the termination constitutes a termination in
accordance with Section 9(c), 9(d), 9(e), 9(f), or 9(h).

13



--------------------------------------------------------------------------------



 



In the event that Executive determines in good faith that Executive has
experienced a Constructive Termination, Executive shall deliver to Wintrust a
written notice stating the circumstances that constitute such Constructive
Termination. In the event that the Executive desires to effect a voluntary
termination of Executive’s employment in accordance with Section 9(g), Executive
shall deliver a written notice of such voluntary termination to Wintrust.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date written opposite their signatures.

                  WINTRUST FINANCIAL CORPORATION       JOHN S. FLESHOOD    
 
               
By:
  /s/ David A. Dykstra       /s/ John S. Fleshood    
 
               
 
               
Its:
  Senior EVP and Chief Operating Officer       Dated: December 19, 2008    
 
               
Dated:
  December 19, 2008            

15



--------------------------------------------------------------------------------



 



EXHIBIT A
Advantage National Bank
Barrington Bank & Trust Company, N.A.
Beverly Bank & Trust Company, N.A.
Crystal Lake Bank & Trust Company, N.A.
First Insurance Funding Corporation
Hinsdale Bank & Trust Company
Lake Forest Bank & Trust Company
Libertyville Bank & Trust Company
North Shore Community Bank & Trust Company
Northbrook Bank & Trust Company
Old Plank Trail Community Bank, N.A.
St. Charles Bank & Trust Company
State Bank of the Lakes
Town Bank (Wisconsin)
Tricom, Inc. of Milwaukee
Village Bank & Trust
Wayne Hummer Asset Management Company
Wayne Hummer Investments, LLC
Wayne Hummer Trust Company, N.A.
Wheaton Bank & Trust Company
Wintrust Information Technology Services Company
Wintrust Mortgage Corporation

